Citation Nr: 0533635	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound, including scars, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a rating 
in excess of 10 percent for service-connected gunshot wounds 
to the left elbow and left side and back, including scars and 
fracture of the 11th rib.  

The Board remanded this case for further development by the 
RO in March 2004.  After the requested development was 
completed the RO again denied an evaluation in excess of 10 
percent for the veteran's claimed condition.  

In September 2003 the veteran was afforded a video conference 
hearing before a Veteran's Law Judge, who is no longer 
associated with the Board.  In June 2005 the veteran was sent 
a letter informing him of that fact and that, should he 
request a new hearing, a second hearing would be provided for 
him.  The veteran's response, received on June 27, 2005, 
indicated that he did not want an additional hearing.


REMAND

As an initial matter, the Board notes that the March 2004 
remand instructed the RO to ask a VA examiner to determine 
whether the veteran's gunshot wounds involved muscle damage.  
If the gunshot wounds did involve muscle damage, the examiner 
was instructed to name the involved muscle group numbers and 
assess the severity of the muscle injuries.

It does not appear that the Board's instructions have been 
fully complied with.  The medical evidence received since the 
March 2004 remand includes a VA Scars examination report.  A 
VA Muscles examination report dated after the Boards March 
2004 remand is not associated with the claims folder, even 
though a Compensation and Pension Exam Inquiry sheet showed 
that one was requested on March 9, 2004, and that its status 
was "open."  For that reason, the Board believes it is 
necessary for a VA Muscles examination to be conducted and 
for the examiner to determine whether the veteran's service-
connected residuals of a gunshot wound exhibit any muscular 
symptoms.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a Muscles examination to determine 
whether the gunshot wound during service 
involved any muscle injury and, if so, 
the current nature and severity of any 
current associated muscular problems 
should be described.  The examiner is 
requested to perform any and all tests 
necessary to provide an adequate 
description of the veteran's disability 
as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the results should 
be included in the examination report.  
The examiner is requested to name the 
involved muscle group and assess the 
severity of the muscle injuries.  The 
veteran's claims folder must be made 
available to the VA medical examiner, 
and the examiner should provide a 
rationale for the opinion rendered.  

2.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether an 
increased evaluation is warranted.  If 
the decision remains in any manner 
adverse to the veteran on the issue, 
provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


